Citation Nr: 0300941	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for 
residuals of a shell fragment wound of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel


INTRODUCTION

The veteran served on active duty in the military from 
April 1967 to April 1969.

In May 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claim for a higher rating for his left shoulder 
disability-which, at the time, was rated as 10 percent 
disabling.  He appealed to the Board of Veterans' Appeals 
(Board).  In his May 2001 Substantive Appeal, on VA Form 
9, he requested a hearing at the RO before a Member of the 
Board (this is commonly referred to as a travel Board 
hearing).  But he subsequently indicated in a statement 
received in June 2001 that he wanted a hearing before a 
local hearing officer, instead.  In the meantime, in 
November 2001, the RO increased the rating for his left 
shoulder disability from 10 to 30 percent, effective from 
the date of receipt of his claim for a higher rating.  He 
continued with his appeal, requesting a rating higher than 
30 percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the maximum possible 
rating unless he receives it or indicates otherwise).

The RO scheduled the veteran's hearing for August 2002 and 
notified him of the date, time, and location of his 
hearing.  But he failed to report for it.  He did not 
contact VA to explain his absence or to postpone and 
reschedule the hearing, so the Board deems his request for 
a hearing withdrawn.  See, e.g., 38 C.F.R. § 20.704(d) 
(2002).

The veteran's representative recently indicated in a 
statement received in December 2002 that he believes the 
RO committed clear and unmistakable (CUE) in an April 1999 
decision which denied service connection for post-
traumatic stress disorder (PTSD).  See 38 C.F.R. 
§ 3.105(a) (2002).  This issue, however, is not currently 
before the Board.  See 38 C.F.R. § 20.200 (2002) (an 
appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of 
the Case (SOC) has been furnished, a timely filed 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  So this issue is referred to the RO for all 
appropriate development and consideration.


FINDINGS OF FACT

1.  As a result of his shrapnel injury in service, the 
veteran has marked limitation of motion in his left 
shoulder; his forward elevation/flexion and abduction are 
only half of normal, and his external and internal 
rotation are even much less than half of normal.

2.  The veteran also experiences additional functional 
impairment in the shoulder due to chronic pain associated 
with his residual traumatic arthritis, and he has 
instability, weakness, tenderness, abnormal movement, and 
guarding of movement.

3.  A 30-percent rating, which the veteran currently has, 
is indicative of "severe" disability due to the shrapnel 
injury and is the highest possible rating under the 
applicable diagnostic codes.

4.  This case is not so exceptional or unusual as to 
warrant extra-schedular consideration.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for the left shoulder disability, including on an 
extra-schedular basis.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.56, 4.71, 
4.71a, 4.73, 4.118, Diagnostic Codes 5003, 5010, 5201, 
5303, 7803, 7804, 7805 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, 
the President of the United States signed into law the 
VCAA.  This new law eliminated the requirement of 
submitting a well-grounded claim.  It also revised VA's 
obligations insofar as notifying the veteran of the type 
of evidence needed to support his claim-and thereby 
complete his application for benefits, and assisting him 
in obtaining evidence if it is potentially relevant to his 
case.  This includes, when necessary, having him examined 
to obtain a medical opinion.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since 
this change in law occurred during the pendency of this 
appeal, the veteran is entitled to have the VCAA 
considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The May 2000 rating decision appealed and the 
September 2000 SOC incorrectly listed the issue as 
requiring the submission of new and material evidence.  
See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998).  Clearly though, this is not a requirement 
in cases, as here, involving a claim for a higher rating 
for an already established service-connected disability.  
The requirement of submitting new and material evidence 
only pertains to cases involving petitions to reopen 
previously denied claims-where service connection has not 
been granted, and where the prior decision has become 
final and binding on the veteran because, for example, 
he did not timely appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  The veteran's representative 
made note of this procedural defect when submitting a 
statement in March 2002.  But the RO already had made the 
necessary correction, as indicated in the December 2001 
Supplemental Statement of the Case (SSOC) which discusses 
the legal requirements for obtaining a higher rating for 
the specific type of disability at issue.  Consequently, 
that in turn duly apprised the veteran of the type of 
evidence he needs to support his claim and receive the 
benefit he is requesting.  The RO also had him examined in 
October 2000, prior to issuing that SSOC, to obtain a 
medical opinion concerning the current severity of his 
disability.  And it was primarily based on the results of 
that medical evaluation, albeit somewhat supplemented by 
the additional medical records obtained concerning the VA 
outpatient treatment that he had received since 1993, too, 
that the RO issued another rating decision in November 
2001 increasing the rating for his disability from 10 to 
30 percent.  So not only did the RO obtain all of the 
medical and other evidence that he cited as relevant to 
his claim (the report of his VA compensation examination 
and his VA outpatient treatment records), but the RO also 
used that evidence for increasing his rating.  He has not 
indicated that any other evidence needs to be obtained to 
substantiate his allegations, and he has had sufficient 
opportunity since the RO increased his rating to the 30-
percent level to explain why he deserves an even higher 
rating.  His representatives have as well.

Considering all of the above that has occurred during the 
pendency of this appeal, it is not necessary to return 
this case to the RO merely to provide the veteran 
what essentially amounts to a form letter further 
apprising him of the VCAA and its attendant legal 
ramifications.  He, in effect, already has been duly 
apprised of this new law and of what specific evidence VA 
would obtain (which VA did obtain) and what evidence he 
was responsible for obtaining himself, personally, and the 
time limit for doing it.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  So no further preliminary notice or 
development is required by the VCAA.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  This being the case, the 
Board may proceed to issue a decision in this appeal 
without fear of prejudicing him.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).


II.  Governing Laws and Regulations and Legal Analysis

Ratings for service-connected disabilities are determined 
by comparing the symptoms the veteran is presently 
experiencing with various criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which 
is based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But where, as 
here, the veteran is requesting a higher rating for a 
disability that was service connected several years ago, 
his current level of functional impairment is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This, in turn, means the Board does not have to 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

As alluded to earlier, the RO rather recently (in November 
2001) increased the rating for the veteran's left shoulder 
disability from 10 to 30 percent.  And the increase to the 
30-percent level was made retroactively effective from 
March 9, 2000, the date of receipt of his claim for a 
higher rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  So by increasing his rating to 30 percent, 
that was an acknowledgment-in and of itself-that he has 
"severe" disability in his left shoulder as a residual of 
the shell fragment wound (SFW) he sustained during his 
wartime service in Vietnam.  SFWs generally are rated 
on the basis of muscle injury resulting from the shrapnel.  
And according to 38 C.F.R. §§ 4.56 and 4.73, muscle 
injuries are characterized as either "slight, moderate, 
moderately severe or severe," depending on the type of 
injury initially sustained, the history of the injury and 
the veteran's complaints, and the objective findings 
during examinations.  Therefore, since the veteran's left 
shoulder disability already has been conceded as "severe," 
as evidenced by his 30 percent rating under 38 C.F.R. 
§ 4.73, Code 5303, he already has the maximum possible 
rating under this code-bearing in mind that his left 
shoulder is on his 
non-dominant (i.e., minor) upper extremity since he is 
right-handed.  See item B9 in the report of his most 
recent VA medical examination in October 2000.

One of the factors for determining what rating should be 
assigned under Code 5303 is the extent of the veteran's 
range of motion in his left shoulder.  This also is partly 
the basis for determining what rating should be assigned 
under 38 C.F.R. § 4.71a, Codes 5003-5010, since the 
residuals of his SFW include traumatic arthritis and loss 
of function due to the associated pain.  And as a general 
guide for determining whether he has limitation of motion 
and, if so, to what extent, 38 C.F.R. § 4.71, Plate I, 
list what VA considers to be "normal" range of motion 
in the shoulder in all of the possible directions of 
forward elevation/flexion, abduction, external rotation, 
and internal rotation.

The veteran had the following range of motion in his left 
shoulder when examined by VA in October 2000:

Forward elevation/flexion		to 90 degrees (to 180 
degrees is normal)
Abduction				to 88 degrees (to 180 degrees is 
normal)
External Rotation			to 25 degrees (to 90 degrees 
is normal)
Internal Rotation			to 22 degrees (to 90 degrees 
is normal)

In assessing these objective clinical findings, the 
October 2000 VA examiner described the extent of this 
limitation of motion as "marked."  Indeed, it was 
approximately half of normal range of motion for forward 
elevation/flexion and abduction, and even much less than 
half of normal external and internal rotation.  That VA 
examiner also confirmed the veteran has loss of function 
due to the pain he experiences whenever he moves his 
shoulder, pointing out that his motion stops once his pain 
begins.  And he has instability, weakness, tenderness, 
abnormal movement, and guarded movement, too, and he 
complained of premature fatigability and lack of 
endurance.  All of these symptoms are relevant factors to 
be considered when determining the appropriate rating to 
be assigned-particularly if, as here, they cause 
additional functional impairment (e.g., additional 
limitation of motion) above and beyond that objectively 
demonstrated.  See, e.g., DeLuca v. Brown, 8 Vet. App. 
202, 204-207 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  This includes times when the veteran's symptoms are 
most problematic, such as when they "flare up" during 
changes in the weather.

The relevant VA outpatient treatment records obtained show 
essentially the same objective clinical findings of 
chronic pain due to the traumatic arthritis, weakness, 
limitation of motion (stiffness), muscle spasm, and 
spasticity.  See, e.g., the report of an outpatient 
consultation in April 2000.  But despite the objective 
proof of the presence of these symptoms, there still is no 
legal basis for increasing the veteran's rating beyond the 
30-percent level since, not only does he already have the 
maximum possible rating under Code 5303 (for the muscle 
injury), but this also either equals or even exceeds the 
maximum possible ratings under Codes 5003-5010 (for the 
residual traumatic arthritis with associated pain, etc.) 
and Code 5201 (for the resulting limitation of motion).  
This also takes into account, by the way, under Code 5201, 
that he cannot raise his arm more than 25 degrees from his 
left side, as is evident from the results of the range of 
motion testing conducted during the October 2000 VA 
examination.  Unfortunately though, VA cannot assign 
separate ratings under these codes in this particular 
instance because that would be compensating him, more than 
once, for the very same symptoms.  And that, in turn, 
would violate VA's prohibition against "pyramiding."  See 
Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. 
§ 4.14.

Thus, to receive a rating higher than 30 percent, the 
veteran must satisfy the criteria of some other 
potentially applicable diagnostic code.  His residual 
scar, although noted during the October 2000 VA 
examination, was not described as symptomatic (e.g., 
painful or tender to palpation, poorly nourished, 
ulcerated), so he cannot receive a separate rating under 
38 C.F.R. § 4.118, Codes 7803 and 7804.  And by 
considering the extent of his limitation of function in 
his left shoulder under Codes 5003-5010, 5201, and 5303, 
that in and of itself is an application of Code 7805 by 
referral.  The veteran simply does not have other muscle 
groups affected, other than Muscle Group III of Code 5303 
for his shoulder, which would warrant application of, say, 
the criteria for Muscle Groups I, II, etc.

The only remaining possibility for receiving a rating 
higher than 30 percent is if the Board refers this case to 
the Director of Compensation and Pension (C&P) Service, or 
other appropriate VA authority, for consideration of an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Else the appeal must be denied because the 
preponderance of the evidence would be unfavorable. 
38 C.F.R. § 4.3; see also Schoolman v. West, 12 Vet. App. 
307, 311 (1999); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The governing norm in these very special types of 
cases is whether the disability at issue causes or has 
caused marked interference with employment (i.e., beyond 
that contemplated in the rating currently assigned), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of 
the regular schedular standards.  In the absence of 
evidence of such factors, the Board is not required to 
refer this case for this special consideration.  Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The veteran complained during his October 2000 VA 
examination that his left shoulder impairment interferes 
considerably with his work as a stock clerk at Wal-Mart.  
But the mere fact that he has a 30 percent rating 
currently, the highest possible under Code 5303 and the 
others mentioned for a muscle injury due to a 
shrapnel wound to the shoulder, takes into account the 
fact that he will have this type of problem at his job.  
This is particularly true since the extent of his 
limitation of motion is one of the specific rating factors 
to be considered.  Also, he has not been frequently 
hospitalized for treatment of his disability.  Rather, all 
of his treatment has been on an outpatient basis-as 
opposed to as an inpatient.  Furthermore, there simply is 
no indication whatsoever that his actual job performance 
has been less than adequate, even with his symptoms 
(as would be shown, for example, by an unsatisfactory 
performance review).  So this is not the type of case that 
warrants referral for extra-schedular consideration.


ORDER

The claim for a rating higher than 30 percent for the left 
shoulder disability is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

